Citation Nr: 0325770	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  99-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of 
fractured right ribs.

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right upper arm injury, comminuted fracture, 
right humerus.

5.  Entitlement to an evaluation in excess of 10 percent 
prior to January 15, 2002, for residuals of a right thigh 
injury, comminuted fracture of the right femur with myositis 
ossificans.

6.  Entitlement to a higher evaluation for residuals of a 
right thigh injury, comminuted fracture of the right femur 
with myositis ossificans, currently rated at 20 percent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to April 
1987 and from May to December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  The Board remanded this 
matter to the RO in February 2001 for additional development.  
The RO has now returned the case to the Board for further 
appellate review.

In its February 2001 decision and remand, the Board found 
that the veteran had submitted new and material evidence in 
support of his claims for service connection for hypertension 
and residuals of fractured right ribs.  Accordingly, these 
issues will now be considered on the merits.  The Board also 
notes that the issue of entitlement to service connection for 
a stomach disorder, to include ulcers, was previously 
prepared for appellate review.  During the pendency of this 
appeal, the RO granted service connection for duodenal ulcer 
in a March 2002 rating decision and assigned a 20 percent 
evaluation effective from August 1998, the date of claim.  As 
this was an entire grant of the benefit sought on appeal, 
that issue is no longer before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the veteran's elevated 
blood pressure readings began during active service.

3.  The record contains no evidence relating residuals of 
fractured right ribs to the veteran's period of active 
service.

4.  The record contains no evidence relating a liver disorder 
to the veteran's period of active service.

5.  The veteran's residuals of a right upper arm injury are 
productive of weakness and painful and limited movement.

6.  Prior to January 15, 2002, the veteran's residuals of a 
right thigh injury were manifested by painful motion.

7.  The veteran's residuals of a right thigh injury are 
productive of functional impairment due to painful and 
limited motion.




CONCLUSIONS OF LAW

1.  Hypertension was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304 (2002).

2.  Residuals of fractured right ribs were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304 (2002).

3.  A liver disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right upper arm injury, comminuted 
fracture, right humerus, have not been met.  38 U.S.C.A. 
§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.71a, Diagnostic Code 
5202 (2002).

5.  The criteria for an evaluation in excess of 10 percent 
prior to January 15, 2002, for residuals of a right thigh 
injury, comminuted fracture of the right femur with myositis 
ossificans, have not been met.  38 U.S.C.A. § 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 4.1-4.14, 4.71a, Diagnostic Code 5255 
(2002).

6.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right thigh injury, comminuted fracture of 
the right femur with myositis ossificans, have not been met.  
38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.71a, 
Diagnostic Code 5255 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the May 1999 rating decision, the August 1999 
Statement of the Case, and the March 2000, April 2000, and 
February 2003 Supplemental Statements of the Case. 

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate his claims.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claims, informed him of the 
reasons for the denials, and provided him with additional 
opportunity to present evidence and argument in support of 
his claims.  In addition, the RO specifically advised the 
veteran of the provisions of the VCAA in an April 2002 
letter.  Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran satisfy the 
notice requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the veteran's service medical records and obtained 
numerous VA clinical records, as well as private treatment 
records and information from the Social Security 
Administration.  In addition, pursuant to the Board's remand 
instructions, the RO obtained VA medical examinations and 
opinions relevant to the veteran's claims.  The veteran also 
presented testimony at personal hearings before the RO and 
the Board.  In an April 2002 statement, the veteran wrote 
that he had no further evidence to submit in support of his 
claims.  Accordingly, the Board finds that no further action 
is necessary to comply with the duty to assist provisions of 
the VCAA.

I.  Service Connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  Service connection may also be granted for certain 
chronic diseases, such as hypertension, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 C.F.R. §§ 3.307, 3.309(a) (2002).

A.	Hypertension

In relation to the current appeal, VA and private treatment 
records clearly show that the veteran has a current diagnosis 
of hypertension.  Therefore, the issue before the Board is 
whether the hypertension was incurred during active duty or 
within one year of discharge from active service.  

The service medical records contain numerous blood pressure 
readings.  The vast majority of these readings are within the 
normal range.  The enlistment examination of August 1973 
showed a blood pressure reading of 124/60, and the Medical 
Board evaluation of October 1989 documented a blood pressure 
reading of 133/60.  However, the service medical records 
contain several borderline or elevated blood pressure 
readings.  These include readings of 144/82 in February 1978, 
150/90 in March 1981, 140/90 in April and May 1981, 140/98 in 
August 1981, 140/74 in September 1981, 150/88 in October 
1981, 152/100 in December 1981, 140/86 in March 1983, 140/70 
in October 1983, 140/94 in August 1989, and 172/80 in 
November 1984.  In addition, at a June 1981 examination, the 
veteran reported a history of high blood pressure, and the 
physician noted a history of periodic increased blood 
pressure with no medication.  

At his personal hearings before the RO and the Board, the 
veteran testified that he discovered that he had high blood 
pressure in 1975 while stationed in Germany.  He did not 
receive medication for hypertension in service.  He was 
diagnosed with hypertension in approximately 1990.  VA 
treatment records dated December 1992 show that the veteran 
reported that he had used blood pressure medication in the 
past.  Thereafter, the veteran was followed for hypertension.  

At a November 2001 VA examination, the examiner reviewed the 
veteran's service medical records.  However, he stated that 
he could not find evidence of an elevated blood pressure 
reading in service.  The veteran reported that he had been 
placed on medication for hypertension in 1992.  Objectively, 
blood pressure was documented at 210/80 and there was 
evidence of hypertensive vascular changes in the eyes.  The 
examiner concluded that there was no evidence of elevated 
blood pressure readings in service; therefore, the current 
hypertension was not related to active service.  

Based upon the above facts, the Board finds that the evidence 
supports a grant of service connection for hypertension.  In 
so finding, the Board emphasizes that, while the service 
medical records do not contain a diagnosis of hypertension, 
they do contain documentation of elevated blood pressure 
readings.  In addition, the service medical records contain 
an acknowledgement of the elevated readings by a physician 
who commented that the veteran was not on medication for his 
hypertension.  

The Board finds that the opinion of the VA examiner is of 
little probative value as he apparently performed a cursory 
review of the service medical records and found no evidence 
of elevated blood pressure readings.  Finally, the record 
contains medical evidence that the veteran was diagnosed with 
hypertension soon after service.  Although the requirements 
for a presumptive grant of service connection have not been 
met, the Board finds that continuity of symptomatology is 
present.  

Finally, the Board has considered the benefit of the doubt 
rule in this case, and finds that there is such a state of 
equipoise between the positive and negative evidence as to 
permit a favorable determination.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55- 56 (1990).  In short, there is an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that gives rise 
to a reasonable doubt in favor of the veteran, and the appeal 
on this issue is granted.  See 38 U.S.C.A. § 5107(b).



B.	Residuals of Fractured Ribs

The veteran alleges that he sustained fractures of his right 
ribs in an automobile accident during active service.  At his 
personal hearing before the Board in December 2000, the 
veteran testified that he had been told in the hospital that 
he had broken right ribs.  He now had chronic right-sided 
pain.  

Service medical records show that the veteran was involved in 
an automobile accident in August 1986.  Upon admission to the 
hospital, he was assessed with questionable rib fractures or 
pulmonary contusions.  The x-ray report found that the bony 
structures were intact and identified a density in the right 
base most compatible with mild pulmonary contusion.  
Thereafter, the veteran was assessed with a right basilar 
pulmonary contusion.  A subsequent chest x-ray performed in 
July 1989 was normal and the remainder of the service medical 
records contain no findings or complaints related to the 
right chest.

VA treatment records from 1998 through the present show that 
the veteran has been followed for complaints of chronic 
right-sided pain.  A definitive etiology has not been 
identified; however, no medical evidence has related the pain 
to the veteran's active service.  An x-ray performed in July 
1998 found no evidence of rib fractures.  In October 1998, 
the veteran reported intermittent right ribcage pain since 
the August 1986 accident.  

In an October 1999 report, J. K. Dhar, M.D., wrote that the 
veteran sustained fractures of the right mandible, humerus, 
femur, ribs, and fingers in active service.  Since that 
accident, the veteran had chronic pain of the head, right 
arm, femur, elbow, lateral chest wall, and thigh.  The 
attached treatment summary included office visits from 
November 1997 through January 1999 with no relevant 
orthopedic diagnoses.  In an October 1999 letter, Gaston O. 
Perez, M.D., wrote that the veteran had chronic right-sided 
pain since his August 1986 accident.  The associated 
treatment records show complaints of chronic right-sided pain 
from August through October 1999.  

At a November 2001 VA examination, the examiner reviewed the 
veteran's service medical records.  The veteran reported that 
he had right-sided pain since the accident in service.  
Objectively, the veteran had no rib tenderness.  The x-ray 
report found no displaced rib fractures or identifiable rib 
abnormalities.  The examiner observed that the veteran had a 
right chest contusion in service and that there was no 
evidence of fracture of the ribs.  The examiner also noted 
that the service medical records contained no relevant 
complaints at the time of the Medical Board evaluation.  
Accordingly, the examiner found that the right-sided pain was 
not related to active service.  At a January 2002 VA 
examination, the examiner found no tenderness or masses of 
the ribs and normal chest excursion.  This examiner also 
opined that the veteran had no current right rib disability 
related to active service.  

Based upon the above facts, the Board finds that the 
preponderance of the evidence is against service connection 
for residuals of fractures of the right ribs.  Notably, the 
record is devoid of any evidence that the veteran sustained 
fractured ribs during active service.  Rather, the 
contemporaneous x-rays performed at the time of the veteran's 
automobile accident found no evidence of fracture, and 
subsequent x-rays have confirmed this finding.  

Nevertheless, the Board has also considered whether the 
medical evidence shows any residuals of the pulmonary 
contusion sustained in service.  In this regard, the service 
medical records contain no relevant findings or complaints 
prior to the veteran's discharge from active service and the 
current VA medical records contain no findings of residuals 
related to the contusion.  The Board acknowledges that the 
veteran has right-sided pain; however, the VA examiners found 
that this pain was unrelated to active service and the record 
contains no competent evidence in contradiction to these 
opinions.  The opinions of the private physicians are of 
little probative value because they were based upon the 
veteran's history and upon the faulty premise that the 
veteran sustained rib fractures in service.  Accordingly, the 
appeal is denied.

C.	Liver Disorder

The veteran believes that his liver disease is related to 
active service.  At his personal hearings before the Board 
and the RO, the veteran stated that he believed that he 
ruptured his liver during the automobile accident or, in the 
alternative, that he developed hepatitis C as a result of a 
blood transfusion at that time.

The service medical records contain no complaints, findings, 
or diagnoses related to a liver disorder.  VA treatment 
records show that a history of chronic abnormal liver enzymes 
was noted in December 1996.  In June 1998, the veteran was 
diagnosed with probable anemia and, in July 1998, an echogram 
found a slightly enlarged liver.  In October 1999, the 
veteran continued to have elevated liver function tests.  A 
liver biopsy performed in December 1999 found granulatomous 
inflammation.  In April 2002, it was noted that the veteran 
was followed for granulatomous liver disease, with extensive 
testing negative for etiology.  

The treatment records of Dr. Perez show that the veteran was 
followed for elevated liver enzymes.  It was noted that the 
hepatitis profiles for hepatitis A, B, and C had been 
negative.  At a November 2001 VA examination, the examiner 
noted that the inflammation of the veteran's liver was 
diagnosed in December 1999, and that there was no indication 
that it existed in service.  Therefore, he found that the 
veteran's liver disease was not related to active service.  

Based upon the above facts, the Board finds that the 
preponderance of the evidence is against service connection 
for a liver disorder.  The medical evidence establishes that 
the veteran currently has granulatomous liver disease; 
however, the record contains no medical evidence that relates 
this liver disease to active service.  The service medical 
records contain no finding of injury to the liver at the time 
of the veteran's automobile accident.  Further, while current 
treatment providers have suggested the possibility of 
hepatitis, no diagnostic testing has confirmed this 
diagnosis.  Finally, the VA examiner has opined that 
veteran's current liver disorder is not related to his period 
of active service.  Accordingly, the appeal is denied.

II.	Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

A.	Right Humerus

The RO granted service connection for comminuted fracture of 
the right humerus in a November 1987 rating decision and 
assigned a 20 percent disability evaluation effective from 
April 1987.  In August 1998, the veteran requested an 
increased evaluation that was denied by the May 1999 rating 
decision, and the present appeal ensued.

At a May 1999 VA examination, the veteran complained of 
constant right arm pain, worsened by activity.  Objectively, 
range of motion of the right upper extremity was normal in 
all joints.  Sensation, strength, and deep tendon reflexes 
were intact.  There was no pain on palpation, and no edema or 
erythema.  A mild bony and soft tissue abnormality of the 
lateral surface of the right humerus was located just 
proximal to the elbow.  There were no focal neuromuscular or 
functional deficits.  The examiner summarized that the 
veteran had pain, with the only relevant focal finding being 
the nonpainful deformity of the humerus.

In his October 1999 report, Dr. Dhar wrote that the veteran 
had chronic pain of the head and right arm, femur, elbow, 
lateral chest wall, and thigh.  The attached treatment 
summary showed office visits from November 1997 through 
January 1999 with no relevant orthopedic diagnoses.  

At his personal hearing before the RO in November 1999, the 
veteran testified that he had pain from his right elbow to 
his right shoulder, worsened by lifting.  He could not fully 
extend the arm, and it hindered activities of daily living 
such as driving.  At his personal hearing before the Board in 
December 2000, the veteran testified that his right arm pain 
interfered with his ability to lift and to use a computer.  

Treatment records of Mark T. Dean, M.D., largely address the 
veteran's low back disability, but in October 2000, it was 
noted that he complained of right arm pain.  The veteran had 
decreased range of motion of the right elbow at that time.  
Clinical records from Dr. Dhar include a March 2000 x-ray 
report of the right shoulder that showed mild degenerative 
rotator cuff disease.  That month, the veteran complained of 
chronic pain of the right shoulder.  He was noted to have 
limited motion of the right shoulder and elbow and was 
assessed with traumatic arthritis.  

At a January 2002 VA examination, the veteran reported 
constant right upper extremity pain.  He had dull aching of 
the right elbow and intermittent aching and occasional 
stabbing pain of the right shoulder.  The pain increased with 
pulling, pushing, or lifting.  He did not perform household 
chores due to the pain.  The veteran denied numbness, 
paresthesias, or tingling.  He reported mild weakness during 
flare-ups.  

Objectively, there was no atrophy of the right upper 
extremity.  Range of motion for the right elbow was 
documented as 90 degrees of pronation, 85 degrees of 
supination, 110 degrees of flexion, and 0 degrees of 
extension.  The right shoulder had forward flexion and 
abduction to 140 degrees, and internal and external rotation 
to 80 and 90 degrees respectively.  Reflexes and sensation 
were intact.  There was slight giveaway weakness of the right 
deltoid, and grip strength was slightly diminished.  The 
veteran was assessed with status post distal humeral 
fracture, chronic right arm pain.  The examiner commented 
that the veteran's right elbow range of motion was within 
functional limits.  The veteran had loss of right shoulder 
motion, but had no shoulder pathology at the time of the 
accident and there were no significant findings on 
examination.  

A review of the copious VA medical records associated with 
the claims file reveals very little treatment for the 
veteran's right arm disability.  The records essentially 
refer to complaints of chronic pain of the right upper 
extremity.  Progress notes normally show a full range of 
motion and intact sensation and strength.  A July 2000 x-ray 
showed a well-healed fracture of the distal humerus, and a 
November 2001 x-ray showed osteoarthritic change of the right 
acromioclavicular joint.  Likewise, a May 2001 disability 
determination of the Social Security Administration did not 
include the veteran's service-connected right humerus in its 
list of disabling conditions.  

The veteran's residuals of a right upper arm injury, 
comminuted fracture, right humerus, have been assigned a 20 
percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2002).  Diagnostic Code 5202 concerns both 
recurrent dislocation of the scapulohumeral joint and 
impairment of the humerus.  When the minor extremity is 
involved, as is the case here, a maximum evaluation of 20 
percent is afforded under the provision for recurrent 
dislocation.  A 40 percent evaluation is afforded for fibrous 
union of the humerus, a 50 percent evaluation for nonunion of 
the humerus (false flail joint) and a 70 percent evaluation 
is warranted for loss of the head of the humerus (flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

The Board observes that the veteran is in receipt of the 
maximum evaluation available for recurrent dislocation of the 
scapulohumeral joint.  Fibrous union, nonunion, or loss of 
head of the humerus (flail shoulder) has not been identified 
and therefore the evidence of record does not support a 
higher evaluation under this code.  The Board has considered 
the application of alternative Diagnostic Codes, but finds 
that none would afford the veteran a higher evaluation.  The 
veteran's right arm disability is essentially manifested by 
pain, some loss of motion, and some weakness.  There is no 
showing of ankylosis or of limitation of motion of the arm to 
25 degrees from the side.  See Diagnostic Codes 5200, 5201.  

The Board has also considered additional functional loss due 
to pain, fatigue, weakened movement and incoordination, 
including during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca.  However, the Board finds that the currently 
assigned 20 percent evaluation most closely approximates the 
veteran's overall disability picture and adequately 
compensates for the veteran's degree of functional loss.  
Accordingly, an evaluation in excess of 20 percent is denied.

B.	Right Femur

The RO granted service connection for comminuted fracture of 
the right femur in a November 1987 rating decision and 
assigned a 10 percent disability evaluation effective from 
April 1987.  In August 1998, the veteran requested an 
increased evaluation that was denied by the May 1999 rating 
decision, and the present appeal ensued.  By rating decision 
dated March 2003, the RO increased the assigned evaluation to 
20 percent, effective from January 15, 2002, the date of VA 
examination.

At a May 1999 VA examination, the veteran complained of 
constant right leg pain, worsened by activity.  Objectively, 
range of motion of the right lower extremity was normal in 
all joints.  Sensation and deep tendon reflexes were intact.  
Strength was 4/5, as compared to 5/5 on the left.  There was 
no pain on palpation, no crepitus, no edema or erythema, and 
no bony or soft tissue abnormality of any joint.  Gait was 
normal.  The examiner stated that the veteran had pain, with 
the only focal finding being a mild decrease in strength of 
the right lower extremity.  

At his personal hearing before the RO in November 1999, the 
veteran testified that he had pain from the right knee to the 
hip.  Prolonged sitting and standing caused increased pain 
and he could not walk more than one block.  At his personal 
hearing before the Board in December 2000, the veteran 
testified that he could not walk more than 15 minutes.  He 
also could not perform household chores such as cutting the 
grass or washing the car.  He occasionally used a cane.

Treatment records of Dr. Dean largely address the veteran's 
low back disability but, in October 2000 and July 2001, 
complaints of right leg pain were noted.  In his October 1999 
report, Dr. Dhar wrote that the veteran had chronic pain of 
the right thigh.  His records include a March 2000 x-ray 
report of the right hip that showed mild joint space 
narrowing and minimal spur formation.  That month, the 
veteran complained of chronic pain of the right hip and knee 
and was assessed with traumatic arthritis.  

At a January 2002 VA examination, the veteran reported 
constant right lower extremity pain.  Objectively, gait was 
antalgic to the right.  The right lower extremity had normal 
muscle bulk and tone.  Right hip range of motion was measured 
as flexion to 90 degrees, extension to 0 degrees, internal 
and external rotation to 10 and 20 degrees, abduction to 60 
degrees, and adduction to 25 degrees.  There was ratchety, 
nonphysiological weakness when testing the right hip flexors.  
The veteran was assessed with status post open reduction, 
internal fixation of right femur fracture, chronic right hip 
pain.  The examiner commented that the veteran had loss of 
internal and external hip rotation, but was within functional 
limits.  

A review of the numerous VA medical records associated with 
the claims file reveals very little treatment for the 
veteran's right thigh.  The records essentially refer to 
complaints of chronic pain of the right lower extremity and 
some limited motion.  Radiology reports dated July and August 
2000 revealed evidence of previous fracture with internal 
fixation of the right hip and suprapatellar spurring of the 
right knee.  Likewise, a May 2001 disability determination of 
the Social Security Administration did not include the 
veteran's service-connected right thigh in its list of 
disabling conditions.  

The veteran's residuals of a right thigh injury have been 
assigned a 10 percent schedular evaluation prior to January 
15, 2002, and a current 20 percent schedular evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2002).  
Pursuant to Diagnostic Code 5255, under which impairment of 
the femur is rated, a 10 percent evaluation is contemplated 
for malunion of the femur with slight knee or hip disability.  
A 20 percent evaluation is to be assigned where there is 
moderate knee or hip disability, and a 30 percent evaluation 
is warranted for marked knee or hip disability.  

Where there is a fracture of the surgical neck of the femur 
with a false joint, assignment of a 60 percent evaluation is 
appropriate.  A 60 percent evaluation is also assigned where 
there is a fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, but with weight 
bearing, preserved with the aid of a brace.  Assignment of an 
80 percent evaluation, the highest rating available under 
Diagnostic Code 5255, is warranted where there is fracture of 
the shaft or anatomical neck of the femur with nonunion, with 
loose motion, whether or not there is a spiral or oblique 
fracture.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against 
an evaluation in excess of 10 percent prior to January 15, 
2002.  The medical evidence of record prior to that time 
documented complaints of chronic pain, but largely failed to 
identify any objective findings of disability.  Prior to 
January 15, 2002, the veteran's right lower extremity 
disability was manifested by slight weakness and some 
impairment of functioning due to pain.  In this regard, the 
Board finds that the disability may be characterized as no 
more than slight and an evaluation in excess of 10 percent is 
not warranted.

Likewise, the Board finds that a preponderance of the 
evidence is against a current evaluation in excess of 20 
percent.  The most recent VA examination documented some loss 
of motion and an altered gait.  Therefore, the veteran's 
current functional impairment is more approximate to a rating 
for moderate disability.  Nevertheless, the record fails to 
contain evidence of a marked knee or hip disability.  For 
example, there is no evidence of muscle wasting, sensory or 
neurological involvement, or severe impairment of 
functioning.  

The Board has taken into account the effects of weakness, 
fatigability, and lack of endurance but finds that these were 
generally shown to be lacking on objective examination.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The Board has also 
considered the application of alternative Diagnostic Codes 
but finds that none would afford the veteran a higher 
evaluation.  See Diagnostic Codes 5250, 5252, 5253.  
Accordingly, an evaluation in excess of 20 percent is denied.  




ORDER

Service connection for hypertension is granted.

Service connection for residuals of fractured right ribs is 
denied.

Service connection for a liver disorder is denied.

An evaluation in excess of 20 percent for residuals of a 
right upper arm injury, comminuted fracture, right humerus, 
is denied.

An evaluation in excess of 10 percent prior to January 15, 
2002, for residuals of a right thigh injury, comminuted 
fracture of the right femur with myositis ossificans, is 
denied.

An evaluation in excess of 20 percent for residuals of a 
right thigh injury, comminuted fracture of the right femur 
with myositis ossificans, is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

